Justice PARRISH,
opinion of the Court:
INTRODUCTION
T1 On certiorari, we must determine whether D.B., who was charged as a principal for theft and eriminal trespass, received adequate Sixth Amendment notice that he may be adjudicated delinquent as an accomplice for both charges.
12 The State of Utah filed a petition that charged D.B. as a principal with theft and criminal trespass for entering a construction site and removing a pair of bolt cutters. The juvenile court adjudicated D.B. delinquent as an accomplice on both counts. The court of appeals affirmed, and we accepted D.B.'s Petition for Writ of Certiorari. We hold that D.B. received constitutionally adequate notice through trial testimony that he faced accomplice liability for theft. But D.B. did not learn he faced accomplice liability for criminal trespass until the juvenile court announced its decision adjudicating him delinquent under that theory. And D.B. may challenge the criminal trespass judgment for the first time on appeal because he had no opportunity to object before the close of evidence and no obligation to raise his objection in a postjudgment motion. Because the juvenile court adjudicated D.B. delinquent as an accomplice for criminal trespass without notice, we reverse the delinquency adjudication on the criminal trespass charge, but affirm it on the theft charge.
BACKGROUND
1 3 On the morning of April 14, 2008, Jason Sessions called police to report that two persons were attempting to enter a fenced construction site. Two officers were dispatched to the site and, upon arrival, found two juveniles. D.B. was outside the fence and J.M. was inside. A pair of bolt cutters lay on the ground outside the fence.
4 The State filed a petition alleging that D.B. had committed theft and eriminal trespass.1 The charges were tried in a bench trial before the juvenile court. Four witnesses testified at trial. The first, Jason Sessions, testified that he observed D.B. and J.M. as they approached the fenced construction site. According to Mr. Sessions, one juvenile climbed the fence, entered the site, and tried to break into a trailer. Mr. Sessions identified D.B. as the juvenile who entered the site. He testified that the other juvenile remained outside the fence and that he "[alppeared to be nervous" and acted as a "watch-out."
15 The second witness was J.M. He testified that he and D.B. climbed the fence and entered the site together. According to J.M., onee they were inside, D.B. saw a pair of bolt cutters, threw them to J.M., and instructed J.M. to throw them over the fence. J.M. complied. J.M. testified that the juveniles then decided to exit the site. According to J.M., D.B. exited first and the police officers arrived before J.M. could exit.
T6 The third witness was former officer Marco Mihailovich. Officer Mikhailovich de-seribed that, when he arrived at the construction site, he found D.B. outside the fence and J.M. still inside of it. Officer Mihailovich also observed bolt cutters on the ground outside the fence. The fourth witness, Officer Steven Gowans, corroborated Officer Mihailovieh's testimony.
*463T7 After the close of evidence, the State presented a simple closing argument, rooted in principal liability. The prosecutor argued that both juveniles climbed the fence and participated in removing the bolt cutters from the site.
T8 D.B.'s counsel also presented closing argument. He began by emphasizing Mr. Sessions's testimony that only one juvenile entered the site. Then he referenced the officers' testimony that, when they arrived at the site, D.B. was outside the fence and J.M. was inside of it,. D.B.'s counsel argued that D.B. never entered the site and asserted that the State had failed to present evidence that D.B. was ever in possession of the bolt cutters. D.B.'s counsel referenced and then dismissed as "pure speculation" Mr. Sessions's testimony that the juvenile standing outside the fence acted as a "watch-out."
T9 In rebuttal, the prosecution suggested for the first time that D.B. should be adjudicated delinquent as an accomplice. Specifically, the prosecutor adopted D.B.'s argument that he never entered the site and argued that "[nlo matter where [D.B.] was, it was clear, [Mr.] Sessions says he was a lookout." The prosecutor then contended that D.B. is "just as responsible for what his [clo-defendant does as if he committed that crime."
10 Following closing arguments, the juvenile court took the case under advisement. It announced a decision from the bench several weeks later, adjudicating D.B. delinquent as an accomplice to both theft and criminal trespass. D.B. did not object to the court's ruling or file any postjudgment motions challenging the judgment. Instead, he appealed to the Utah Court of Appeals. The court of appeals heard D.B.'s appeal and issued a split opinion, with each member of the three-judge panel writing separately. D.B. v. State (State ex rel. D.B.), 2010 UT App 111, 231 P.3d 819. Judge Thorne authored the lead opinion. While he did not specifically articulate "the type of notice the [State) must give at trial," he did conclude that the trial in this case "included testimony that would support both principal and accomplice liability theories." Id. 118-9. Judge Thorne further concluded that D.B. failed to preserve his claim that he lacked adequate notice of the accomplice liability theory by objecting either during the State's closing argument, at the hearing where the juvenile court issued its decision, or through a post-judgment motion. Id. 119-10.
111 Judge Bench concurred in the result reached by Judge Thorne. He assumed, without deciding, that D.B. did not have fair notice of accomplice liability. Id. 118 (Bench, J., concurring). But he concluded that "absent a postjudgment motion requesting that the trial court determine whether D.B. had adequate notice of the accomplice liability theory," D.B. had failed to preserve the issue for appeal. Id. 117.
T 12 Judge Davis dissented. He criticized the lead opinion's characterization of the facts and determined that "[the evidence ... simply did not signal that the State was pursuing an accomplice liability theory of guilt." Id. 121 (Davis, J., dissenting). Because he concluded that D.B. was never on notice of the State's accomplice liability theory, Judge Davis reasoned that D.B. was under no obligation to raise an objection during closing or to object when the juvenile court issued its opinion some three weeks later. Id. 1129, 32. Finally, Judge Davis argued that a postjudgment motion is not generally necessary to preserve an issue for appeal. Id. 186. At the end of the day, the only holding that garnered a majority in the court of appeals was that the preservation rule required D.B. to file a postjudgment motion to preserve his claim that he lacked sufficient notice of the State's accomplice lability theory. Id. 1% 11, 17.
113 D.B. filed a Petition for Writ of Cer-tiorari with this court. We granted the petition to consider "(whether a majority of the panel of the court of appeals erred in affirming the juvenile court's judgment." We have jurisdiction pursuant to sections 78A-3-102(8)(a) and 78A-3-102(5) of the Utah Code.
STANDARD OF REVIEW
{ 14 "On certiorari, we review [the] decision of the court of appeals for correctness. The correctness of the court of appeals' decision turns on whether that court accurately *464reviewed the [juvenile] court's decision under the appropriate standard of review." State v. Harding, 2011 UT 78, ¶ 7, 282 P.3d 31 (citation omitted) (internal quotation marks omitted). The appropriate standard of review for the Sixth Amendment issue raised in this case is correctness. See J.S. v. P.K. (In re I.K.), 2009 UT 70, ¶ 7, 220 P.3d 464.
ANALYSIS
1 15 On appeal, D.B. raises a constitutional claim that he lacked adequate notice that he may be held liable as an accomplice for theft and criminal trespass. D.B.'s appeal raises the preliminary issue of whether D.B. preserved his lack of notice claim for either theft or criminal trespass. We note that the notice and preservation claims are intertwined because D.B. would have no obligation to preserve a claim of which he received no notice. We turn first to the preservation issue.
I. D.B. MAY RAISE HIS LACK OF NOTICE CLAIM FOR CRIMINAL TRESPASS BECAUSE THAT ISSUE FIRST AROSE IN THE JUVENILE COURTS JUDGMENT, BUT HE FAILED TO PRESERVE A SIMILAR CLAIM FOR THEFT
T 16 D.B. argues that the preservation rule does not apply to his claim that he lacked notice of accomplice liability for theft or criminal trespass because "there was no issue to preserve during trial" and a post-judgment motion is insufficient to preserve an alleged error for appeal. The State responds that D.B. had several opportunities to preserve his lack of notice claim during and after trial In particular, the State claims that D.B. should have raised his notice claim either during the State's closing argument or several weeks later, when the juvenile court rendered its decision. Additionally, the State contends that D.B. could have preserved his notice claim by filing a post-judgment motion pursuant to rule 48(a) of the Utah Rules of Juvenile Procedure.
117 Generally, "[aln issue is preserved for appeal when it has been presented to the [juvenile] court in such a way that the court has an opportunity to rule on [it]." Patterson v. Patterson, 2011 UT 68, ¶ 12, 266 P.3d 828 (third alteration in original) (internal quotation marks omitted). To provide the court with this opportunity, "the issue must be specifically raised [by the party asserting error}, in a timely manner, and must be supported by evidence and relevant legal authority." - Donjuan v. McDermott, 2011 UT 72, ¶ 20, 266 P.3d 839. The general preservation rule yields to two exceptions.2 We have considered "matters not raised below under exeeptional cireumstances, or when plain error has occurred."3 } Patterson, 2011 UT 68, ¶ 13, 266 P.3d 828 (internal quotation marks omitted).
[18 We must evaluate whether D.B. preserved his claim that he lacked notice that he was facing the possibility of accomplice liability for both theft and criminal trespass. To do so, we analyze whether D.B. was obligated to preserve his claim either (A) during trial, (B) during closing arguments, (C) several weeks later when the juvenile court rendered its judgment, or (D) through a postjudgment motion.
119 We hold that J.M.'s trial testimony provided D.B. with notice that he faced accomplice liability for theft, but D.B. failed to object and preserve this issue. We also hold that because D.B. did not receive notice of the potential for accomplice liability for criminal trespass until issuance of the juvenile court's judgment, he had no opportunity or obligation to object, and he may appeal the *465issue without first filing a postjudgment motion.
A. During Trial, D.B. Received Notice that He Faced Accomplice Liability For Theft and Failed to Object; He Did not, However, Receive Notice that He Faced Accomplice Liability For Criminal Trespass
20 The State charged D.B. as a principal with theft and criminal trespass. D.B. may, however, have learned that he also faced accomplice liability through the presentation of evidence at trial. Infro 145. A person is criminally liable as an accomplice if he "act[s] with the mental state required for the commission of an offense" and "solicits, requests, commands, encourages, or intentionally aids another person to engage in conduct which constitutes an offense." Utan Cope § 76-2-202. We separately evaluate whether D.B. learned at trial that he faced accomplice liability for either theft or criminal trespass.
{21 The theft charge against D.B. stemmed from a pair of bolt cutters found outside the construction site. At trial, J.M. testified that D.B. found a pair of bolt cutters inside the site and told J.M. "[tlhrow these over the fence." J.M. resisted at first, and D.B. told him again, "[Jlust throw them over." J.M. testified that he followed D.B.'s instructions and threw the bolt cutters over the fence. J.M.'s testimony emphasized that it was D.B.'s idea to steal the bolt cutters. And J.M.'s testimony portrays D.B. as "request[ing]," "command[ing]," or "encour-agling]" J.M. to commit the offense of theft.4 See id. J.M.'s trial testimony thus alerted D.B. that he may face accomplice liability for theft, but D.B. failed to object and preserve his lack of notice claim for appeal.
1 22 The State's petition charged D.B. with eriminal trespass as a principal for entering the construction site. Mr. Sessions's testimony supported this theory of liability. He stated that D.B. entered the construction site while J.M. remained outside and acted as a "watch-out." J.M.'s testimony contradicted Mr. Sessions's, but still supported a theory of principal liability inasmuch as J.M. recounted that both he and D.B. entered the construction site. Testimony of the police officers did not contradiet the theory of principal liability. While the officers testified that they found D.B. outside the fence and J.M. inside it, they did not suggest that D.B. acted as an accomplice to J.M.'s criminal trespass. Indeed, the officers' testimony comports with J.M.'s testimony that D.B. was the first of the two juveniles to exit the site. In short, no evidence or testimony implicated D.B. as an accomplice for the criminal trespass charge..
4 23 A person is liable as a principal if he acts with the requisite mental state and "directly commits [an] offense." Urax Copz § 76-2-202. In contrast, a person is liable as an accomplice if he "solicits, requests, commands, encourages, or intentionally aids another person to engage in conduct which constitutes an offense." Id. Mr. Sessions's testimony indicates that both juveniles "directly commit[ted an] offense." His testimony is not sufficient, however, to show that the juveniles "encourage[d]" and "intentionally aid[ed]" each other. While the dissent contends otherwise, we find the dissent's theory unworkable because it would dictate that a perpetrator who commits an offense with another would necessarily be liable as both a principal and an accomplice.5 But section 76-2-202 of the Utah Code requires conduct different from direct commission of an offense before a defendant incurs accomplice liability.
124 The juvenile court adjudicated D.B. delinquent as an accomplice for criminal trespass by discounting J.M.'s testimony as not credible and assuming that Mr. Sessions *466transposed J.M.'s and D.B.'s roles in the trespass. This reconciled Mr. Sessions's testimony with the officers' testimony. But a party does not have an opportunity to raise and preserve an issue if he must first speculate that the trier of fact will disbelieve a witness's actual testimony and conclude that another witness meant something entirely different from what he said. Because no evidence implicated him as an accomplice for criminal trespass, D.B. had no opportunity to preserve his claim that he lacked notice of the theory.6
$25 In summary, D.B. had an opportunity, based on J.M.'s testimony, to object and preserve a claim that he lacked notice of accomplice liability for theft. D.B. failed to do so. He did not, however, have an opportunity to object and preserve a lack of notice claim with respect to the criminal trespass change because none of the testimony presented at trial suggested such a theory. Thus, we now consider whether D.B. was required to preserve his claim that he lacked notice of accomplice liability for criminal trespass during closing argument, when the juvenile court issued its judgment, or through a postjudgment motion.
B. The State Did not Raise Accomplice IAiability in Its Closing Rebuttal Argument
126 The State claims that its closing rebuttal argument put D.B. on notice that it was pursuing an accomplice liability theory of guilt,. D.B. replies that the State's rebuttal failed to provide notice that the State intended to pursue accomplice liability in addition to principal liability,. We hold that the State's vague allusion to accomplice liability in its rebuttal did not put D.B. on notice that it was pursuing accomplice liability on the criminal trespass charge.
1 27 When presenting its closing argument, the State offered a theory of guilt rooted in principal liability. The State recounted J.M.'s testimony that both he and D.B. entered the construction site. It then incorrectly stated that Mr. Sessions, the eyewitness, observed both D.B. and J.M. enter the construction site. In fact, Mr. Sessions had testified that only D.B. had entered the construction site.
128 D.B.'s counsel replied and offered his own interpretation of the testimony. He correctly noted that Mr. Sessions had seen only one of the juveniles enter the site. But he then argued that it was J.M., not D.B., who entered the site. To make this argument, D.B.'s counsel had to ignore both Mr. Sessions's and J.M.'s testimony that D.B. entered the construction site. D.B.'s counsel next addressed Mr. Sessions's testimony that the juvenile who remained outside the site appeared to be nervous and acted as a lookout. He argued that Mr. Sessions's testimony was "pure speculation" and that the juvenile who remained outside the fence may have been looking around and acting nervous due to discomfort with his friend's misdeeds, not because he was acting as a lookout.7
129 In its rebuttal, the State apologized for mischaracterizing Mr. Sessions's testimony. But instead of offering a correct statement of Mr. Sessions's testimony, the State argued "[nlo matter where [D.B.] was, it was *467clear, [Mr.] Sessions says he was a lookout.... [Mr. Sessions] thought [D.B.] was a lookout, he was watching things, and so he's just as responsible for what his [clo-defen-dant does as if he committed that crime." The State did not specify which of J.M.'s charges D.B. was "just as responsible for." And the State's rebuttal directly contradicted Mr. Sessions's and J.M.'s trial testimony that D.B. entered the construction site.
€30 Because the State offered absolutely no evidence that D.B. acted as an accomplice to criminal trespass, its passing allusion in rebuttal argument to the notion that D.B. was "just as responsible for what his [clo-defendant does as if he committed that crime" did not provide D.B. with notice that he may be held liable as an accomplice to criminal trespass. Indeed, the State's presentation of evidence had focused only on principal lability for criminal trespass. Su-pro 1 28. Two of the four witnesses implicated D.B. as a principal, and testimony from the remaining two witnesses was inconclusive with respect to D.B.'s role as a principal or an accomplice.8 Supra 123. Based on this evidence, the State pursued a theory of principal Hability in its closing argument. It was not until rebuttal that the State, based on a mischaracterization of Mr. Sessions's testimony, hinted that D.B. should be generally liable as an accomplice. And the State's hint did not even specify for which charge D.B. may have acted as an accomplice. Where the State's trial evidence and its closing argument focused on principal liability for criminal trespass, the State's hint at accomplice liability generally in its rebuttal was insufficient to put D.B. on notice that the State intended to pursue accomplice liability on the criminal trespass charge.9 Because the State did not raise accomplice liability for criminal trespass during trial, D.B. had no opportunity to object to the theory.
31 Statements made by D.B.'s counsel at oral argument confirm that D.B. was not on notice of the State's accomplice liability theory for criminal trespass. At oral argument, D.B.'s counsel responded to a lengthy line of questioning that focused on the narrow issue of whether the State's rebuttal provided D.B. with notice of accomplice liability. In total, D.B.'s counsel responded to fifteen statements over the course of eight and one-half minutes.10 During the colloquy, D.B.'s counsel consistently and repeatedly maintained that he did not think the State intended to raise accomplice liability generally in its rebuttal. For instance, in response to the first question, he stated, "I don't think the prosecutor himself ... meant to argue accomplice liability." Then, near the end of his opening argument, D.B.'s counsel explained "I was not absolutely sure ... the prosecutor was arguing [accomplice liability]." And again, on rebuttal, he affirmed that "I was not absolutely sure that [the prosecutor] was going to argue or was arguing accomplice liability."11 D.B.'s counsel's comments do not *468suggest that he knew the State was pursuing accomplice liability on the eriminal trespass charge.
{32 We thus hold that the State's vague and general allusion to accomplice liability in its rebuttal did not put D.B. on notice that the State was seeking to hold him liable as an accomplice on the criminal trespass charge. Statements made by D.B.'s counsel at oral argument confirm this. Therefore, D.B. did not need to preserve the issue for appeal.
C. D.B. Had no Obligation to Object and Preserve His Lack of Notice Claim When the Juvenile Court Issued Its Judgment
133 The State alternatively argues that D.B. had an obligation to object when the juvenile court issued its judgment adjudicating him delinquent as an accomplice on the criminal trespass charge. We disagree. Because accomplice liability arose for the first time in the juvenile court's judgment, D.B. had no obligation to object that he lacked notice of accomplice liability for criminal trespass to preserve that issue for appeal.
1834 Generally, we "will not consider an issue unless it has been preserved for appeal." Patterson, 2011 UT 68, ¶ 12, 266 P.3d 828. The general preservation rule "does not apply, however, when the alleged error first arises in the lower court's final order or judgment and thus, leaves no opportunity for the party to object below or to bring issues to the attention of the trial court." 12 Albores v. Bracamontes, 2006 UT App 204, ¶ 4, 138 P.3d 106; id. ¶¶ 6, 10 (considering the merits of petitioner's standing arguments, which were raised for the first time on appeal, because the district court sua sponte raised standing in its judgment and petitioner "did not have the opportunity to object"); see also Delatore v. Delatore, 680 P.2d 27, 29 (Utah 1984) (reaching the merits of appellant's attorney fees argument because respondent did not provide a proper evidentiary basis for the award, the trial court made the award in its final ruling, and "[the trial was then over and there was no opportunity for the defendant to object"); Shields v. Harris, 934 P.2d 653, 656 n. 1 (Utah Ct.App.1997) (addressing appellant's unpreserved arguments about the duration of an option contract because the term used by the trial court first appeared in the judgment and appellant "had no opportunity to object in the ordinary course of events"); 4 C.J.S. Appeal and Error § 297 (2012) ("The rule that questions should be raised at the first opportunity, and that contentions must be *469raised below in order to be available on appeal, does not apply where the question did not exist or could not be raised below.").
1 35 Here, D.B. received no notice that the State intended to pursue an accomplice liability theory for criminal trespass during trial or closing arguments. Supra ¶¶ 23-24, 32. Instead, D.B. first became aware of the accomplice liability theory on his criminal trespass charge when the trial court issued its judgment several weeks later and adjudicated him delinquent as an accomplice for both theft and criminal trespass. Because D.B. learned of accomplice liability for the criminal trespass charge for the first time in the juvenile court's judgment, he had no opportunity to object to the theory. Moreover, he had no obligation to preserve his lack of notice claim, and he may raise the claim for the first time on appeal.
D. DB. Did not Need to File a Post-judgment Motion to Preserve His Lack of Notice Claim Because He Became Entitled to an Appeal as of Right When the Juvenile Court Issued Its Final Judgment
136 D.B. asks that we review his lack of notice claim even though he did not file a postjudgment motion raising the claim. He reasons that a postjudgment motion is neither necessary nor sufficient to preserve an issue for appeal. The State disagrees, arguing rule 48(a) of the Utah Rules of Juvenile Procedure permits D.B. to move for a new hearing pursuant to rules 52, 59, and 60 of the Utah Rules of Civil Procedure. The State asserts that, because D.B. could file a postjudgment motion, such as a motion for new trial, he had an obligation to file such a motion to preserve his claim for appeal. We hold that D.B. did not need to file a post-judgment motion as a prerequisite to filing his appeal. Rather, D.B. became entitled to appeal when the juvenile court issued its final judgment adjudicating him delinquent as an accomplice to criminal trespass.
137 Rule 52 of the Utah Rules of Juvenile Procedure provides that, "[elxeept as otherwise provided by law, an appeal may be taken from the juvenile court to the Court of Appeals from a final judgment, order, or decree by filing a Notice of Appeal ... within 30 days after the entry of the judgment, order, or decree appealed from." Utax R. Juv. P. 52(a). Similarly, rule 3 of the Utah Rules of Appellate Procedure provides that a party is entitled to an appeal as of right from "all final orders and judgments" of the juvenile court "by filing a notice of appeal with the clerk of the [juvenile] court within the time allowed by Rule 4 [of the Utah Rules of Appellate Procedure]." Urax R.App. P. 3(a). Rule 4 provides that, "in a case in which an appeal is permitted as a matter of right{,] ... the notice of appeal ... shall be filed with the clerk of the [Juvenile] court within 30 days after the date of entry of the judgment or order appealed from." Id. 4(a). Rule 4 articulates several cireumstances that extend the time allowed for filing a notice of appeal,. Id. 4(b)(1). For instance, the thirty-day period may be extended by filing a motion for new trial pursuant to rule 59 of the Utah Rules of Civil Procedure. Id. 4(b)(1)(D). While a party may extend the time for filing a notice of appeal with rule 4, doing so does not affect the party's right to appeal the underlying judgment. See id. 4(b)(2) ("A notice of appeal filed after announcement or entry of judgment, but before entry of an order disposing of any motion listed in Rule 4(b) ... is effective to appeal only from the underlying judgment." (emphasis added).13
138 In short, to file an appeal as of right, a party must complete two independent steps. First, a party must become entitled to appeal. A party may become entitled to an appeal under several circumstances, including when a juvenile court issues a final judgment. Second, a party must perfect its entitlement to appeal by filing a timely notice of appeal. While the time to complete step two may be extended by filing an elective postjudgment motion, the mere availability of postjudgment motions neither divests a party of its entitlement to appeal under step one, *470nor makes the motions a prerequisite to filing an appeal.
139 Here, the juvenile court adjudicated D.B. delinquent as an accomplice for criminal trespass. The court's judgment provided D.B. with an entitlement to an appeal as of right. D.B. may permissibly raise his lack of notice claim on appeal, without preserving it because the trial court raised accomplice liability for eriminal trespass for the first time in its judgment and D.B. had no prior opportunity to object. Supra 134. To perfect his entitlement to appeal, D.B. only needed to file a timely notice of appeal, and he did so on September 25, 2008. The State fails to identify an exception "otherwise provided by law" that would prevent D.B. from exercising his entitlement. Thus, while D.B. could have tolled the time for filing a notice of appeal by submitting an elective postjudgment motion, he was not required to do so.14 And even if D.B. had filed a postjudgment motion, doing so would not have affected his entitlement to appeal the underlying judgment.
1 40 In summary, the juvenile court adjudicated D.B. delinquent as an accomplice for theft and criminal trespass. D.B. learned of the accomplice liability theory on the theft charge through J.M.'s trial testimony, but he failed to raise an objection and preserve for appeal his claim that he lacked notice of the theory. D.B. did not, however, receive notice either at trial, or through the State's vague comment in rebuttal argument, that he may be held liable as an accomplice on the criminal trespass charge. Instead, D.B. learned of the theory for the first time when the juvenile court adjudicated him delinquent as an accomplice for criminal trespass. He therefore had no obligation to object to the judgment to preserve his claim that he lacked notice of accomplice liability for erimi-nal trespass. Upon entry of judgment, D.B. became entitled to an appeal as of right and he did not need to file an elective post-judgment motion as a prerequisite to his appeal. We now turn to the merits of D.B.'s claim that he lacked constitutionally adequate notice that the State was seeking to hold him liable as an accomplice for criminal trespass.
II. D.B. DID NOT RECEIVE CONSTITUTIONALLY ADEQUATE NOTICE THAT HE MAY BE LIABLE AS AN ACCOMPLICE TO CRIMINAL TRESPASS PRIOR TO THE CLOSE OF EVIDENCE
41 D.B. argues that he lacked adequate notice of the State's accomplice liability theory because "the State did not present or pursue an accomplice liability theory during the presentation of the evidence and did not even address it in opening or closing arguments." The State argues that principal and accomplice liability do not represent separate offenses and that its petition alleging principal liability provided D.B. with adequate notice, standing alone, of the potential that he could be adjudicated delinquent under a theory of accomplice liability. The State also argues, in the alternative, that D.B. received *471adequate notice of its accomplice liability theory through inferences from trial testimony and the State's closing rebuttal argument. We hold that D.B. did not receive constitutionally adequate notice of accomplice liability for eriminal trespass prior to the close of evidence.
142 The Sixth Amendment to the U.S. Constitution provides that "[iJn all criminal prosecutions, the accused shall enjoy the right ... to be informed of the nature and cause of the accusation." 15 The purpose of the Sixth Amendment's guarantee is to provide criminal defendants with the information necessary to "permit adequate preparation of a defense." Stephens v. Borg, 59 F.3d 982, 934 (9th Cir.1995); see also State v. Fulton, 742 P.2d 1208, 1214-15 (Utah 1987).
148 This case requires us to determine when a defendant charged as a principal has received adequate Sixth Amendment notice that he may be adjudicated delinquent as an accomplice. A person acts as an accomplice if he has "the mental state required for the commission of an offense" and "solicits, requests, commands, encourages, or intentionally aids another person to engage in conduct which constitutes an offense." 202. "It is well settled that accomplices incur the same liability as principals." State v. Gonzales, 2002 UT App 256, ¶ 12, 56 P.3d 969. As a result, "a person charged with a crime [as a principal] has adequate notice of the possibility of accomplice liability being raised at trial." Id. (emphasis added). But the question of what notice is constitutional-Utax Cop® § 76-2-ly sufficient before the State may actually pursue accomplice liability is an issue of first impression for this court.
$44 We find persuasive the rule adopted in Stephens, 59 F.3d at 934-35 and Commonwealth v. Harper, 442 Pa.Super. 553, 660 A.2d 596, 599 (Pa.Super.Ct.1995). Those courts held that the Sixth Amendment is satisfied when a defendant (1) receives adequate notice that the State is pursuing accomplice liability and (2) the State has not affirmatively misled the defendant.16 Harper, 660 A.2d at 599-600; see also Stephens, 59 F.3d at 934-35.
145 Charging an individual as a principal, standing alone, does not provide adequate notice that the State is actually pursuing an accomplice liability theory. But a defendant may receive constitutionally adequate notice that he is facing accomplice liability in several ways. The simplest way for the State to provide adequate notice is by actually charging the defendant as an accomplice. The state may also notify a defendant of potential accomplice liability through presentation of adequate evidence at any time prior to the close of evidence at trial.17 State v. Mancine, 124 N.J. 232, 590 A.2d 1107, 1120 (1991) (holding that defendant "must have learned of the possibility of a hired-gunman theory through pretrial discovery ... (or] his own testimony" (citations omitted); Commonwealth v. Smith, 334 Pa.Super. 145, 482 A.2d 1124, 1127 (1984) (holding that defendant could be found guilty as an accomplice because he was initially scheduled to be tried jointly and he repeatedly "at*472tempted to transfer eriminal responsibility to [his codefendant]" during trial).18 However, development of an accomplice liability theory after the close of evidence eliminates a defendant's ability to prepare his defense and present evidence relating to the accomplice liability theory.19 It therefore fails to provide constitutionally adequate notice.20
146 Here, the State charged D.B. as a principal with criminal trespass for entering the construction site. At trial, the testimony of both Mr. Sessions, the eyewitness, and J.M. supported principal liability. Supre 122. Testimony of the two police officers, the only other trial witnesses, did not suggest whether D.B. acted as a principal or an accomplice. Supra 122. In short, no evidence or testimony presented at trial implicated D.B. as an accomplice to criminal trespass.
1 47 The juvenile court nevertheless adjudicated D.B. delinquent as an accomplice for criminal trespass. It did so by discounting J.M.'s testimony as not credible and assuming that Mr. Sessions transposed J.M.'s and D.B.'s roles in the trespass. This reconciled Mr. Sessions's testimony with the officers' testimony that they found D.B. outside the site and J.M. inside of it. But a defendant does not receive constitutionally adequate notice if he must assume that the finder of fact will disbelieve witness testimony and speculate that the witness actually intended to testify to facts that would support a charge of accomplice liability.
148 The State also argues that D.B. received notice of accomplice liability for criminal trespass through its closing rebuttal argument. But notice provided after the close of evidence is not constitutionally sufficient. Moreover, we have already concluded that the State's passing allusion in its rebuttal did not notify D.B. that he faced accomplice liability for criminal trespass. Supra 132. Because D.B. did not receive constitutionally adequate notice that he may face accomplice liability for criminal trespass pri- or to the close of evidence, the juvenile court erred when it adjudicated him delinquent under that theory.
CONCLUSION
149 The Sixth Amendment requires the State to provide a defendant charged as a principal with adequate notice if the State also plans to pursue an accomplice liability theory. To do so, the State must either charge the defendant as an accomplice or present evidence of accomplice liability prior to the close of evidence at trial. Here, D.B. received notice of the accomplice liability theory on the theft charge through trial testimo*473ny. He failed, however, to object to the accomplice liability theory and thus did not preserve his claim for appeal. In contrast, D.B. did not receive notice that the State was pursuing accomplice liability for the criminal trespass charge prior to the close of evidence. As a result, the juvenile court erred when it adjudicated D.B. delinquent for erim-inal trespass and D.B. was under no obligation to preserve the issue in the juvenile court where the accomplice liability theory first appeared in the court's judgment. Accordingly, we affirm the juvenile court's judgment adjudicating D.B. delinquent as an accomplice to theft, but we reverse the judgment adjudicating him delinquent as an accomplice to criminal trespass and remand for a new trial on that issue.
Justice LEE filed a dissenting opinion, in which Chief Justice DURRANT joined.

. The court of appeals' opinion notes that "[the State filed a petition alleging twelve instances of criminal conduct." D.B. v. State (State ex rel. D.B.), 2010 UT App 111, ¶ 3, 231 P.3d 819. The ten allegations in addition to theft and criminal trespass relate to different factual circumstances and are not relevant to this appeal.


. In Patterson v. Patterson, 2011 UT 68, ¶ 13, 266 P.3d 828, we recognized a third exception to the preservation rule for "unpreserved constitutional arguments where a person's liberty is at stake." This departed from our decision in State v. Lopez, 886 P.2d 1105 (Utah 1994). In Lopez, we held that a liberty interest "is merely one factor ... to be considered when determining whether exceptional circumstances exist," and that a liberty interest does not provide an independent exception to the preservation rule. Id. at 1113 (internal quotation marks omitted). Lopez correctly states that a liberty interest may be considered as a factor under the exceptional circumstances exception.


. - We note that D.B. does not argue that his claim falls within an exception to the general preservation rule.


. - J.M. made similar statements in a police report that D.B. obtained through a pretrial discovery request.


. Mr. Sessions testified that both D.B. and J.M. hit the fence's padlock "with either a rock or some type of bar." Similarly, Mr. Sessions testified that both juveniles tried to climb the fence, although only D.B. ultimately entered the construction site. Based on this testimony, the dissent argues that, by jointly hitting the padlock and jointly attempting to climb the fence, both D.B. and J.M. "encourage[d]" and "intentionally aid[ed]" each other in committing criminal trespass and both became liable as accomplices. Infra I 54.


. The dissent asserts that our opinion finds that "the juvenile court erred in assuming that Mr. Sessions transposed J.M.'s and D.B.'s roles in the trespass" and that we "chide[ ] the juvenile court judge for blindsiding D.B." Infra 1756. The dissent mischaracterizes our opinion. We hold only that no evidence presented at trial put D.B. on notice that he may be held liable as an accomplice. Our conclusion bears no relationship to the juvenile court's later interpretation of the evidence. And we offer no opinion with respect to the juvenile court's judgment of witness credibility, reconciliation of testimony, and ultimate interpretation of the evidence.


. D.B.'s counsel did not raise accomplice liability during his closing argument. D.B.'s counsel argued that "there just isn't any evidence that [D.B.] entered into the construction yard and had possession of any bolt cutters." He concluded that "the State has not proven its case beyond a reasonable doubt, and we ask that he be found not guilty." The dissent recognizes that D.B.'s counsel's closing argument, standing alone, did not raise accomplice liability. Infra 1 64. But the dissent argues that, in conjunction with other evidence, D.B.'s counsel's statements raised accomplice liability. Infra 178. We disagree. The evidence presented at trial that D.B. hit the padlock, attempted to climb the fence, and then climbed the fence and entered the site all implicate D.B. as a principal for criminal trespass, not an accomplice. Supra ¶¶ 23-24, 23 n. 5.


. The police officers testified that, when they arrived, they found D.B. outside of the construction site and J.M. inside of it. The testimony does not suggest whether D.B. did, or did not, enter the site.


. Because there was some evidence to support a theory of accomplice liability on the theft charge, the State's general reference to accomplice liability in rebuttal would reasonably be interpreted as a reference to accomplice liability for theft-not criminal trespass.


. The questioning spanned D.B.'s opening argument and rebuttal. We refer to it as a single colloquy for simplicity.


. Near the end of the questioning, D.B.'s counsel acquiesced in the suggestion that he made a strategic choice not to raise accomplice liability by objecting during the State's closing rebuttal argument. D.B.'s counsel explained that he did not want to raise the accomplice liability theory by objecting because he thought the State was pursuing principal liability and had not raised accomplice liability. D.B.'s counsel's statement in no way indicated that he knew the State had raised accomplice liability and that he consciously avoided making an objection to the theory. To draw such a conclusion would ignore his repeated statements that he believed the State was not pursuing accomplice liability.
The dissent claims that we excuse D.B.'s counsel's decision not to object at closing argument because we find that he misunderstood the State's closing rebuttal. Infra 172 n. 5. This misstates our opinion. We hold that, because the evidence presented at trial implicated D.B. as a principal, the State's general hint at accomplice liability in its closing rebuttal was insufficient to raise accomplice liability. D.B.'s counsel's statements at oral argument indicating that he did not think the State had raised accomplice liability comport with this interpretation. Thus, *468we conclude that D.B.'s counsel properly understood the State's closing rebuttal.
Even if we assume that D.B.'s counsel knew the State intended to raise accomplice liability and that he made a strategic choice not to object, we would still conclude that D.B.'s counsel did not have an opportunity to preserve his lack of notice objection to the accomplice liability theory on the criminal trespass charge because the oral argument questions focused on accomplice liability generally and did not differentiate between theft and criminal trespass. Indeed, all of the proceedings, including the parties' closing arguments, the judgment, the court of appeals' decision, and the parties' briefing to this court, discuss accomplice liability for theft and criminal trespass together or accomplice liability generally. The dissent identifies two isolated instances that discuss accomplice liability for criminal trespass specifically. But these examples do not upset our conclusion that the proceedings as a whole, including the questions at oral argument, addressed accomplice liability only generally. Moreover, at the time of closing argument, the only evidence presented that implicated D.B. as an accomplice related to the charge of theft, supra 122; no evidence implicated him as an accomplice for criminal trespass, supra, 91 22-24. Thus, if D.B.'s counsel did concede that he made a strategic choice not to object to accomplice liability generally, it is unclear that he intended the concession to extend to accomplice liability for criminal trespass. And we decline to hold that D.B.'s counsel conceded a point that was not directly raised during oral argument.


. The State cites to D.M. v. State (State ex rel. D.M.), 2006 UT App 319U, 2006 WL 2089962 (per curiam), in support of its argument that the preservation rule required D.B. to object if he considered the legal ground of the juvenile court's judgment "unfounded or a surprise." The State's position is simply not supported by D.M. In D.M., a juvenile claimed that the court violated his state and federal constitutional rights by not permitting cross examination of his probation officer. Id. The court of appeals held that D.M. did not ask to cross examine the probation officer or respond to the officer's allegations and, therefore, the juvenile did not preserve his constitutional claims. Id. D.M. did not, however, create an obligation to object to a juvenile court's judgment as a prerequisite to challenging it on appeal.


. -If a party files a notice of appeal prior to filing a rule 4(b) motion and wants to appeal the final order disposing of the motion, he must amend his notice of appeal to do so. Utak R.App. P. 4(b)(2).


. D.B. cites two lines of cases to support his position that a postjudgment motion is neither necessary nor sufficient to preserve an issue for appeal. But neither line of cases addresses the precise question presented today: Whether a postjudgment motion is necessary to preserve an issue that did not arise during trial. Instead, the first line of cases holds that a postjudgment motion is superfluous and unnecessary to preserve an issue that was previously raised. Normandeau v. Hanson Equip., Inc., 2009 UT 44, ¶ 23, 215 P.3d 152 (holding that a motion for directed verdict was not a prerequisite to filing an appeal where the district court ruled on the legal issue to be appealed at summary judgment); Sittmer v. Schriever, 2000 UT 45, ¶¶ 16-17, 2 P.3d 442 (holding that the preservation rule "does not require a party to file a postjudgment motion before the trial court as a prerequisite to filing an appeal" when the party has already raised the issue in motions and pleadings below). And the second line of cases holds that a postjudgment motion cannot resurrect an issue that could have been, but was not, properly preserved before the trial court. See State v. Erickson, 722 P.2d 756, 759 (Utah 1986) (holding that a postjudgment motion will not preserve an issue for appeal where an appellant had an opportunity, but failed, to preserve an issue during pretrial or trial proceedings); Barson ex rel. Barson v. E.R. Squibb & Sons, Inc., 682 P.2d 832, 837-38 (Utah 1984) (same); Beehive Med. Elecs., Inc. v. Square D Co., 669 P.2d 859, 861 (Utah 1983) (same); Hart v. Salt Lake Cnty. Comm'n., 945 P.2d 125, 130 n. 1 (Utah Ct.App.1997) (same); Estate of Covington ex rel. Covington v. Josephson, 888 P.2d 675, 678-79 (Utah Ct.App.1994) (same); LeBaron & Assocs., Inc. v. Rebel Enters., Inc., 823 P.2d 479, 483-84 (Utah Ct.App.1991) (same).


. The court of appeals discussed D.B.'s notice claim in general terms under the Due Process Clause. D.B. v. State (State ex rel. D.B.), 2010 UT App 111, ¶ 12, 231 P.3d 819. Before this court, the parties base their notice arguments on the Sixth Amendment. The Sixth Amendment is incorporated in the Due Process Clause and applies to state criminal courts. Faretta v. California, 422 U.S. 806, 818, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975) (holding that the Sixth Amendment right to be "informed of the nature and cause of the accusation .... [is] part of the 'due process of law' that is guaranteed by the Fourteenth Amendment to defendants in the criminal courts of the States" (internal quotation marks omitted)). Because the Sixth Amendment is incorporated into the Due Process Clause and relates directly to the notice that must be provided to criminal defendants, we focus our discussion on that amendment.


. The State affirmatively misleads a defendant if it expressly rejects a theory of accomplice liability, but later pursues the theory. See, e.g., Commonwealth v. McDuffie, 319 Pa.Super. 509, 466 A.2d 660, 662 (1983). There is no allegation here that the State affirmatively misled D.B.


. We evaluate the adequacy of notice with a "generalized weighing of the completeness of the notice and its adequacy for the defendant's purposes against the background of the information legitimately available to the prosecuting authority." - State v. Wilcox,, 808 P.2d 1028, 1032 (Utah 1991).


. See also Calderon v. Prunty, 59 F.3d 1005, 1010 (9th Cir.1995) (holding that defendant "received notice of the lying in wait theory [of first degree murder] during the prosecutor's opening statement, the evidence introduced, and the trial court's description of the crime scene," all of which occurred before defendant testified); Stephens, 59 F.3d at 936 (holding that defendant received adequate notice of a felony-murder theory of first degree murder because he received the State's requested jury instructions during his case-in-chief and the State presented "substantial evidence of burglary at trial" (internal quotation marks omitted)); Morison v. Estelle, 981 F.2d 425, 428 (9th Cir.1992); Sheppard v. Rees, 909 F.2d 1234, 1235, 1237 (9th Cir.1990) (acknowledging that defendant was denied adequate notice where the State did not present its felony-murder theory of first degree murder "during pretrial proceedings, opening statements, or the taking of testimony").


. The dissent asserts that our opinion adopts a blanket rule prohibiting the prosecution from raising accomplice liability explicitly for the first time in closing. Infra 180-81. The dissent misreads our opinion. The State may explicitly raise accomplice liability for the first time in its closing argument if it has presented adequate evidence of accomplice liability prior to the close of evidence. Here, the State failed to present evidence that would notify D.B. that he needed to prepare a defense to accomplice liability prior to the close of evidence and, as a result, the State could not raise the theory for the first time in closing argument.


. D.B. raises a third issue on appeal, claiming that the juvenile court "did not have authority to amend the charging document to include accomplice liability on its own motion." But D.B. incorrectly assumes that the juvenile court could only adjudicate him delinquent as an accomplice by amending the State's petition. As we have articulated, the State's petition charging D.B. as a principal put D.B. on notice of the possibility of accomplice liability. Supra 143. D.B. could then be adjudicated delinquent as an accomplice so long as the evidence presented at trial provided notice of the potential for accomplice liability. Supra I 45.